DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 3/31/2021.
Applicant’s amendment has remedied all matters pertaining to indefiniteness in the previous office action and the rejections made under the second paragraph of 35 U.S.C. 112 in the previous office action are hereby withdrawn.
All matters of form have been remedied and applicant’s amendment now places the application in condition for allowance over the prior art of record.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:
With respect to claim 1, a novel holding mechanism comprising, amongst other structures, a holding part for clamping a held object with a rectangular-plate shape in a short side direction; and a base part for supporting the holding part in a freely rotatable manner; wherein the holding part includes a holding plate part configured to be located at a back side of the held object, a fixed clamping part disposed on one side of the holding plate part, and a movable clamping part biased so as to approach the fixed clamping part; and wherein the movable clamping part is, in a non-clamping state, located closer to a rotation center of the holding part than the fixed clamping part and movable farther away from the rotation center than the fixed clamping part.
The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

4/10/2021